DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 10/14/2019.  Claims 1-8 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-8 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker 

Regarding claim 6. Parker teaches a relay [load 118] configured for use in electrical circuits [i.e. circuit of fig 2] that are configured to employ at least one conventional relay and/or are configured to employ at least one latching relay [¶12], the relay having a first operating mode in which the relay behaves as the conventional relay [i.e. unlatching state], and a second operating mode in which the relay behaves as a latching relay [when latch state].  

Regarding claim 7. Parker teaches the relay of claim 6, wherein the relay is configured to be used in an electrical circuit [circuit of fig 2] regardless of whether the electrical circuit is configured to employ a conventional relay that requires electrical power to maintain a first position instead of a second position or a latching relay configured to remain in a previous position regardless of whether electrical power is actively being applied [¶13-¶14, implicit since 118 will remain latch without power, to unlatch 118 circuit would require to power 106, thus 118 remains latch without power].  

Regarding claim 8. Parker teaches the relay of claim 6, further comprising: 
[coil of 112], configured to receive a latch command [Von] for entering the relay into a latched condition; 
and an unlatching coil [coil of 114], configured to receive an unlatch command [Voff] for entering the relay into an unlatched condition; 
wherein: the relay is configured to receive the latch command from a first pulse generator [108] configured to generate a latching pulse in response to receiving a powered signal input as a power status signal [output of 104] and a low-to-high signal as a command signal input [output of U6 can go low to high and vice versa]; and the relay is configured to receive the unlatch command from a second pulse generator [106] configured to generate an unlatching pulse in response to:  15receiving a powered signal input as the power status signal [output of 104] and a high-to-low signal as the command signal input [output of U5 can go high to low and vice versa]; or receiving a second behavior signal as a configuration signal and an unpowered signal as the power status signal.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

Claims 1-5 rejected under 35 U.S.C. 103 as being unpatentable over Parker (20150262745) in view of Crane et al. (5406439)
Regarding method claims 1-3, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324,
231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.

Regarding claim 4. Parker teaches a system for controlling a behavior of a relay [system of fig 1 controlling 118] configured to receive a latch command for entering into a latch condition and an unlatch command for entering into an unlatch condition [¶14], the system comprising: 
a command signal input [input 106/108] comprising either a low-to-high signal or a high- to-low signal [output of 104, 12v control signal]; 
[108], configured to generate a latching pulse [i.e. ON pulse] in response to receiving a powered signal input [output of U6 indirectly triggered from logic controller] as the power status signal and a low-to- high signal [i.e. output of 104] as the command signal input [limitation has been interpreted as pulse generator producing an output based on indirect signals]; 
and a second pulse generator [106], configured to generate an unlatching pulse [i.e. OFF pulse] in response to: receiving a powered signal input [output of U5 indirectly triggered from logic controller] as the power status signal and a high-to- low signal [i.e. output of 104] as the command signal input [limitation has been interpreted as pulse generator producing an output based on indirect signals]; 
or receiving the second behavior signal as the configuration signal and the unpowered signal as the power status signal.  
However, while Parker teaches a logic controller [see ¶14], Parker does not explicitly mention a circuit comprising: the logic controller configured to receive: a configuration signal input comprising either a first behavior signal or a second behavior 
Crane teaches the logic controller [i.e. 20] configured to receive: a configuration signal input comprising either a first behavior signal [reset line R] or a second behavior signal; a power status signal input [output of 36] comprising either a powered signal or an unpowerered signal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Parker power circuit to a similar configuration as Crane power circuit in order to ensure that the relay actually does change state when commanded to do so due to continuously driving of relay [col 1 lines 55-65].

Regarding claim 5. Parker as modified teaches the system of claim 4, further comprising: a first coil driver [see coil in 112 Parker], configured to: receive the latching pulse from the first pulse generator; and generate a latching current pulse in response to receiving the latching pulse [i.e. output of 108 Parker]; 
and a second coil driver [see coil in 114 Parker], configured to: 14receive the unlatching pulse from the second pulse generator; and generate an unlatching current pulse in response to receiving the unlatching pulse [i.e. output of 106 Parker].

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/BRYAN R PEREZ/Examiner, Art Unit 2839